Order entered August 14, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-14-01097-CR

                                 DANIEL MAVERO, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the County Criminal Court No. 10
                                   Dallas County, Texas
                           Trial Court Cause No. MA13-71667-L

                                             ORDER
       On July 20, 2015, this Court ordered appellant to file his brief by August 7, 2015. To
date, appellant has neither filed his brief nor communicated with the Court regarding his failure
to do so.
       Accordingly, we ORDER appellant to file his brief by FRIDAY, AUGUST 21, 2015. If
the brief is not filed by that date, the Court will utilize the available remedies to obtain the brief,
which may include removing Jeffrey Buchwald as appellant’s appointed attorney and ordering
the trial court to appoint new counsel to represent appellant on this appeal.
       We DIRECT the Clerk to send copies of this order to the Honorable Roberto Canas, Jr.,
Presiding Judge, County Criminal Court No. 10; Jeffrey Buchwald; and the Dallas County
District Attorney’s Office.
                                                        /s/    CAROLYN WRIGHT
                                                               CHIEF JUSTICE